COLORADO COURT OF APPEALS                                        2016COA146


Court of Appeals No. 15CA1589
Douglas County District Court No. 14CV31174
Honorable Paul A. King, Judge


Ronald Berges, Beth Ballen, Stephanie Van Voorst, Jody Curtin, Nathan Mohr,
Lynn Robinson, and Mark Bauman,

Plaintiffs-Appellants,

v.

County Court of Douglas County and Honorable Monica J. Gomez,

Defendants-Appellees.


                            JUDGMENT AFFIRMED

                                  Division VI
                         Opinion by JUDGE NAVARRO
                         Furman and Miller, JJ., concur

                          Announced October 6, 2016


Lindquist & Vennum LLP, John A. Chanin, Patrick G. Compton, Denver,
Colorado, for Plaintiffs-Appellants

Eytan Nielsen LLC, Iris Eytan, Denver, Colorado, for Plaintiff-Appellant Ronald
Berges

Recht Kornfeld, P.C., Richard Kornfeld, Denver, Colorado, for
Plaintiff-Appellant Beth Ballen

Denis Lane, Jr., Colorado Springs, Colorado, for Plaintiff-Appellant Stephanie
Van Voorst

Greenberg Traurig, LLP, John Voorhees, Denver, Colorado, for
Plaintiff-Appellant Nathan Mohr
Shufflebarger Lambrone & Clark LLC, Jeremy Shufflebarger, Fort Collins,
Colorado, for Plaintiff-Appellant Lynn Robinson

Foster Graham Milstein & Calisher, LLP, Gary Lozow, Denver, Colorado, for
Plaintiff-Appellant Mark Bauman

Cynthia H. Coffman, Attorney General, David C. Blake, Chief Deputy Attorney
General, Matthew D. Grove, Assistant Solicitor General, Denver, Colorado, for
Defendants-Appellees
¶1    This appeal requires us to examine the interplay between two

 sections of article 3 of title 19 (the Children’s Code). Section

 19-3-206, C.R.S. 2016, vests county attorneys with exclusive

 authority to represent the “petitioner” in all “proceedings” brought

 under article 3, which is entitled “Dependency and Neglect.”

 Section 19-3-304, C.R.S. 2016, requires certain people (e.g., doctors

 and school officials) to report suspected child abuse or neglect;

 these people are often called “mandatory reporters.” A mandatory

 reporter who willfully violates this duty to report commits a

 misdemeanor.

¶2    The question is: Does section 19-3-206 strip district attorneys

 of their authority to prosecute mandatory reporters for the

 misdemeanor offense described in section 19-3-304? We conclude

 that the answer is “no” because section 19-3-304 does not set forth

 a proceeding under article 3; it simply defines an offense. And

 criminal prosecutions of that offense do not constitute article 3

 proceedings. Accordingly, we affirm the district court’s judgment

 denying relief under C.R.C.P. 106(a)(4) to plaintiffs Ronald Berges,

 Beth Ballen, Stephanie Van Voorst, Jody Curtin, Nathan Mohr,

 Lynn Robinson, and Mark Bauman.


                                    1
                I.     Factual and Procedural History

¶3     Plaintiffs are medical doctors, clinical social workers, and

 health care professionals facing criminal charges in Douglas County

 Court for violating section 19-3-304. The charges were filed by a

 detective in the Douglas County Sheriff’s Office. See Crim. P.

 4.1(c)(3).

¶4     When the district attorney assumed the prosecution of the

 criminal cases, plaintiffs moved to dismiss the charges, arguing that

 the district attorney lacked authority to prosecute the charges in

 light of section 19-3-206. The county court denied the motions,

 concluding that “a proceeding brought under Article 3 of the

 Children’s Code is limited to proceedings brought in Dependency

 and Neglect actions, not cases involving mandatory reporters.”

¶5     Plaintiffs then filed a complaint pursuant to Rule 106(a)(4) in

 the district court, seeking review of the county court’s order along

 with a stay and dismissal of the criminal proceedings. Plaintiffs

 asserted that the county court’s determination was an abuse of

 discretion resulting from an incorrect interpretation of the law. The

 district court denied all relief, upholding the county court’s

 determination and reiterating that “the mandate of C.R.S.


                                    2
 § 19-3-206 does not apply to criminal prosecutions of

 failures-to-report.” This appeal followed.

                     II.     Standard of Review

¶6    In a Rule 106(a)(4) proceeding,1 the district court’s scope of

 review is limited to determining whether the lower governmental or

 judicial body exceeded its jurisdiction or abused its discretion.

 C.R.C.P. 106(a)(4); Walker v. Arries, 908 P.2d 1180, 1182 (Colo.

 App. 1995). Because we are in the same position as the district

 court, we review the district court’s decision de novo and assess

 whether the county court exceeded its jurisdiction or abused its

 discretion. See Roalstad v. City of Lafayette, 2015 COA 146, ¶ 13.

 Misinterpretation of the law may constitute an abuse of discretion.

 Griff v. City of Grand Junction, 262 P.3d 906, 909 (Colo. App. 2010).

 We review de novo questions of statutory interpretation. Roalstad,

 ¶ 10; see People v. Diaz, 2015 CO 28, ¶ 9.




 1The Attorney General, representing the county court, conceded at
 oral argument that an action under C.R.C.P. 106(a)(4) was an
 appropriate avenue for the district court’s review of the county
 court’s decision here.

                                   3
                           III.     Analysis

¶7    Plaintiffs contend that section 19-3-206 vests county attorneys

 with exclusive authority to prosecute mandatory reporters for

 criminal violations of section 19-3-304 because such prosecutions

 are proceedings brought under article 3. Plaintiffs thus present a

 question of statutory interpretation.

¶8    The primary goal of statutory interpretation is to ascertain and

 give effect to the legislature’s intent. St. Vrain Valley Sch. Dist.

 RE-1J v. A.R.L., 2014 CO 33, ¶ 10. To determine the plain meaning

 of a statute, “[t]he language at issue must be read in the context of

 the statute as a whole and the context of the entire statutory

 scheme.” Jefferson Cty. Bd. of Equalization v. Gerganoff, 241 P.3d
932, 935 (Colo. 2010). Our interpretation should give consistent,

 harmonious, and sensible effect to all parts of a statute. Id.;

 see also Lewis v. Taylor, 2016 CO 48, ¶ 20 (“In evaluating whether

 a statute is ambiguous, we do not read its words or phrases in

 isolation, but instead read them in context and in a manner that

 gives effect to the statute as a whole.”). In particular, “[t]he sections

 of the Children’s Code must be read together to effectuate the

 legislative intent and to give consistent, harmonious, and sensible


                                     4
  effect to all their parts.” People In Interest of E.M., 2016 COA 38M,

  ¶ 19 (cert. granted Aug. 1, 2016).

¶9     Section 19-3-206 provides: “In all proceedings brought under

  this article, the petitioner shall be represented by a county attorney,

  special county attorney, or city attorney of a city and county.”

  Section 19-3-304 describes a mandatory reporter and requires a

  mandatory reporter who has reasonable cause to know or suspect

  that a child has been subjected to abuse or neglect to report such

  fact to the county department, local law enforcement agency, or the

  child abuse hotline. This section closes by stating that any person

  who willfully violates the duty to report “[c]ommits a class 3

  misdemeanor and shall be punished as provided in section

  18-1.3-501, C.R.S.,” and “[s]hall be liable for damages proximately

  caused thereby.” § 19-3-304(4)(a)-(b).

¶ 10   Examining the words and phrases of section 19-3-206

  “one-by-one,” plaintiffs maintain that the statute precludes a

  district attorney from prosecuting a mandatory reporter. A contrary

  interpretation, plaintiffs argue, would fail to give each word its

  commonly accepted meaning (namely “all,” “proceedings,” “shall,”

  and “petitioner”) and would render some of the words meaningless


                                       5
  (namely “all”). We disagree because we cannot read statutory

  language in isolation from its context. See Lewis, ¶ 20.

¶ 11   We begin by recognizing that a district attorney is ordinarily

  vested with authority to prosecute all violations of law that occur in

  his or her judicial district. Harris v. Jefferson Cty. Court, 808 P.2d
364, 365 (Colo. App. 1991); see § 16-5-205, C.R.S. 2016;

  § 20-1-102, C.R.S. 2016; People v. Taylor, 732 P.2d 1172, 1178

  (Colo. 1987) (“These constitutional and statutory provisions relating

  to the office of the district attorney clearly demonstrate that the

  district attorney is vested with authority to initiate criminal

  prosecutions for crimes committed within the geographical

  boundaries of the judicial district served by the district attorney.”).

  “However, when the General Assembly authorizes a different body

  to prosecute a particular type of action, then the district attorney is

  without authority to act.” Harris, 808 P.2d at 365.

¶ 12   So, did the General Assembly remove a district attorney’s

  authority to prosecute mandatory reporters for violating section

  19-3-304 when it required a county attorney to represent the

  petitioner in “all proceedings” brought under article 3? § 19-3-206.

  For four reasons, we conclude that the answer is “no.”


                                     6
¶ 13   First, the statutory scheme as a whole makes clear that the

  “proceedings” to which section 19-3-206 refers are not criminal

  prosecutions but the civil proceedings described in detail

  throughout article 3. The term “proceeding” is not defined in

  article 3 or the Children’s Code generally, but plaintiffs recognize

  that the ordinary meaning of the term is “[t]he business conducted

  by a court or other official body.” Black’s Law Dictionary 1398

  (10th ed. 2014). In section 19-3-206, however, the ordinary

  meaning of proceeding is limited to those court actions brought by a

  “petitioner.” “Petitioner” is not defined by the relevant statutes

  either, but its ordinary meaning is “[a] party who presents a petition

  to a court or other official body, esp. when seeking relief on appeal.”

  Black’s Law Dictionary at 1329. Thus, to understand what

  constitutes a proceeding and a petitioner under article 3, we must

  explore what constitutes a petition under article 3. Article 3

  describes two types of petitions: a petition in dependency and

  neglect (see § 19-3-502, C.R.S. 2016) and a petition to reinstate the

  parent-child legal relationship (see § 19-3-612, C.R.S. 2016).

¶ 14   Petitions in dependency and neglect arise from reports of

  known or suspected child abuse. § 19-3-501(2)(a), C.R.S. 2016.


                                     7
  The resulting court proceedings focus on protecting a child’s best

  interests while avoiding unnecessary out-of-family placement and

  respecting parental rights (for example, through provision of

  appropriate services and treatment plans). §§ 19-3-501, -505, -507,

  C.R.S. 2016; People in Interest of J.G., 2016 CO 39, ¶ 24; see People

  in Interest of E.M., ¶ 12 (“A dependency and neglect case focuses on

  securing safety and protection for children through state

  intervention by correcting, when possible, the problems that

  endanger them so that they can remain in (or return to) their

  homes.”). “It is not the State’s objective, when acting on a petition

  for dependency and neglect, to punish the persons responsible for

  the conduct involving the child.” L.G. v. People, 890 P.2d 647, 655

  (Colo. 1995).

¶ 15   Petitions to reinstate the parent-child legal relationship arise

  from a prior dependency or neglect adjudication; they rely on the

  juvenile court’s continuing jurisdiction over a dependent or

  neglected child. § 19-3-612(2); see § 19-3-205(1), C.R.S. 2016;

  People in Interest of E.M., ¶ 20 (“[T]he . . . court presiding over the

  dependency and neglect case maintains continuing, exclusive

  jurisdiction over the adjudicated child, and in most circumstances


                                      8
  his or her parents, as long as the case continues.”). These petitions

  also focus on the child’s best interest and family stability.

  § 19-3-612(1) (“The purpose of this section is to address the

  problem of children who linger in the child welfare system by giving

  them a second chance at achieving permanency with their

  rehabilitated former parent.”).

¶ 16   The other provisions and procedures of article 3 are tailored to

  these two types of petitions. See, e.g., §§ 19-3-201, -202, -203,

  -205, -208, -209, -212, C.R.S. 2016. In particular, section

  19-3-505, C.R.S. 2016, authorizes an adjudicatory hearing to

  address a petition alleging dependency and neglect. Giving

  consistent, harmonious, and sensible effect to all parts of article 3

  reveals, therefore, that section 19-3-206 refers to those civil

  proceedings initiated by (or supplementary to) petitions in

  dependency and neglect or petitions to reinstate the parent-child

  legal relationship.

¶ 17   Second, section 19-3-304 does not come within the ambit of

  section 19-3-206’s reference to “proceedings” because, unlike the

  sections of article 3 discussed above, section 19-3-304 does not

  describe a proceeding. It does not set forth procedures for


                                     9
  conducting court business. As discussed, the plain language of

  section 19-3-304 simply requires mandatory reporters to report

  suspected child abuse or neglect and provides that a willful

  violation of this duty is an offense subject to punishment under

  section 18-1.3-501, C.R.S. 2016, of the Colorado Criminal Code

  (title 18). Contrary to plaintiffs’ view, the fact that this offense is

  defined in the Children’s Code, rather than in the Criminal Code,

  does not meaningfully distinguish it from any other offense or

  transform a criminal prosecution of this offense into an article 3

  proceeding. See § 18-1-103(1), C.R.S. 2016 (Absent exceptions

  inapplicable here, “the provisions of this [criminal] code govern the

  construction of and punishment for any offense defined in any

  statute of this state, whether in this title or elsewhere[.]”) (emphasis

  added).

¶ 18   Third, in conflict with plaintiffs’ contention that a criminal

  prosecution can constitute an article 3 proceeding, article 3 itself

  draws a distinction between a proceeding under that article and a

  criminal prosecution. Section 19-3-207(1), C.R.S. 2016, sets forth a

  process whereby evidence obtained in an article 3 proceeding may




                                      10
  be deemed inadmissible in a criminal prosecution arising from the

  same facts:

            Upon the request of the county attorney,
            special county attorney, or the city attorney of
            a city and county, the court shall set a hearing
            to determine the admissibility in a subsequent
            criminal proceeding arising from the same
            episode of information derived directly from
            the testimony obtained pursuant to
            compulsory process in a proceeding under this
            article. The district attorney of the judicial
            district in which the matter is being heard
            shall be given five days’ written notice of the
            hearing by the clerk of the court. Such
            hearing shall be held in camera, and the
            district attorney shall have the right to appear
            at the hearing and to object to the entry of the
            order holding such information
            inadmissible. . . . The provisions of this
            subsection (1) shall not be construed to
            prevent any law enforcement officer from
            independently producing or obtaining the
            same or similar facts, information, or evidence
            for use in any criminal prosecution.

  (Emphasis added.)

¶ 19   Our supreme court read section 19-3-207 in pari materia with

  section 19-3-206 in H.B. v. Lake County District Court, 819 P.2d 499

  (Colo. 1991). The court construed the statutes to preclude a district

  attorney from acting as a special county attorney in article 3

  proceedings. The court explained:



                                   11
           Interpreting section 19-3-206 to allow the
           district attorney to represent the Department
           in article 3 proceedings would lead to the
           absurd result of having the district attorney, in
           his role of special county attorney, argue that
           information is inadmissible, and then object to
           his own arguments [per section 19-3-207].

Id. at 502. The same logic applies here. Interpreting section

19-3-206 to require the county attorney to bring a criminal

prosecution could lead to the absurd result of the county attorney,

in his or her role as prosecutor, arguing that evidence is admissible

in a criminal prosecution and objecting to those arguments in the

related dependency and neglect proceeding. The statutes are better

understood as authorizing county attorneys to bring the civil

petitions articulated in article 3 while preserving the district

attorneys’ authority to bring criminal prosecutions based on the

same or related facts. After all, a county attorney is ordinarily

tasked with representing the county in civil matters (including in

dependency and neglect actions), not bringing criminal actions. See

County of Adams v. Hibbard, 918 P.2d 212, 219 (Colo. 1996); see

also § 19-1-103(31.5), C.R.S. 2016; § 30-11-118, C.R.S. 2016;

Medberry v. People, 107 Colo. 15, 19, 108 P.2d 243, 245 (1940) (A

county attorney “has no part whatsoever in the initiation or conduct


                                   12
  of ordinary criminal proceedings which, in Colorado, are prosecuted

  by the district attorney in the name of the people of the state and

  not of the county[.]”), overruled on other grounds as recognized by

  Petition of Griffin, 152 Colo. 347, 351, 382 P.2d 202, 204 (1963).

¶ 20   Fourth, although article 3 of the Children’s Code contains

  extensive procedures bearing upon a petition in dependency and

  neglect, article 3 contains no procedures for criminal prosecutions.

  This is significant because the Colorado Code of Criminal Procedure

  does not apply “to proceedings under the ‘Colorado Children’s

  Code,’” absent exceptions not pertinent here. § 16-1-102, C.R.S.

  2016. It would be incongruous to conclude that the General

  Assembly intended article 3 proceedings under the Children’s Code

  to include criminal prosecutions for violating section 19-3-304 while

  simultaneously providing that the Code of Criminal Procedure does

  not apply to such prosecutions. A more likely interpretation — and

  one more consistent with article 3 as a whole — is that the General

  Assembly did not intend criminal prosecutions of any sort to be

  considered article 3 proceedings.

¶ 21   Accordingly, we conclude that criminal prosecutions for

  violations of section 19-3-304 do not constitute “proceedings


                                      13
  brought under” article 3 within the meaning of section 19-3-206.

  As a result, section 19-3-206 does not divest district attorneys of

  their authority to prosecute mandatory reporters for violating

  section 19-3-304.2

                          IV.     Conclusion

¶ 22   Because the county court correctly interpreted the relevant

  statutes — and thus did not abuse its discretion or exceed its

  jurisdiction — the district court’s judgment denying relief under

  Rule 106(a)(4) is affirmed.

       JUDGE FURMAN and JUDGE MILLER concur.




  2 Because we rely on the plain language of section 19-3-206, C.R.S.
  2016, as read in the context of the statute as a whole and the
  comprehensive statutory scheme, we do not address plaintiffs’
  reliance on legislative history. See Denver Post Corp. v. Ritter, 255
P.3d 1083, 1089 (Colo. 2011).

                                    14